PRICE, Judge,
concurring:
I agree with the majority that we must remand this case to the court below to determine whether the appellant received notice of the Commonwealth’s application to extend and whether the appellant was granted an opportunity to contest that petition. I believe, however, unlike the majority, that if the appellant was not notified of the Commonwealth’s application to extend or if he was not granted an opportunity to contest that application, then there is no need of a further hearing to ascertain the validity of the Commonwealth’s request. Pa.R.Crim.P. 1100(c) clearly mandates, in pertinent part, that: “A copy of [the application to extend] shall be served upon the defendant through his attorney, if any, and the defendant shall also have the right to be heard thereon.” (emphasis added) If either of these two requirements is not satisfied, then the allowance of an application to extend is improper. See Commonwealth v. Stabler, 251 Pa.Super. 194, 380 A.2d 444 (1978).
*203I would remand this case to the court below to determine whether the initial hearing conformed with the above-stated requirements of Pa.R.Crim.P. 1100(c). If the initial hearing was improperly conducted, then the appellant must be discharged because the mandatory period has expired. If, however, the propriety of the initial hearing is confirmed, then the judgment of sentence shall be affirmed.
SPAETH, J., joins in this opinion.